AFFIRMED; Opinion Filed December 4, 2013.




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-12-01565-CR

                            DOMINIC RAUL SANCHEZ, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. F-10-53887-I

                              MEMORANDUM OPINION
                          Before Justices O’Neill, Lang-Miers, and Evans
                                     Opinion by Justice Evans

        Appellant Dominic Sanchez appeals from the judgment revoking his probation and

 adjudicating him guilty of injury to a child and his accompanying sentence of seven years

 imprisonment. In his sole issue, appellant contends that he is entitled to a new trial under TEX.

 R. APP. P. 34.6(f). We affirm.

                                         BACKGROUND

         Sanchez was charged with having committed injury to a child by using an unknown

object to cause bruises and broken bones on his seven-month-old daughter. Pursuant to the terms

of a plea agreement, Sanchez pled guilty to the offense charged and executed a judicial confession.

In exchange, the State agreed to deferred community supervision for ten years and a $2,000 fine.

After a hearing on December 10, 2010, the trial court entered an order which assessed a $2,000
fine and a ten-year term of deferred adjudication community supervision against Sanchez. The

reporter’s record from this hearing is missing. 1

         In October 2012, the State filed a motion to proceed with adjudication of guilt alleging that

Sanchez had tested positive for marijuana, failed to report to his community supervision officer for

several months, failed to pay court costs and fines, and did not participate in various programs,

classes and evaluations. After Sanchez pled true to the State’s revocation allegations, the trial

court heard Sanchez’s testimony and subsequently granted the State’s motion. The trial court

sentenced Sanchez to imprisonment for a period of seven years.

         On direct appeal, Sanchez contends he is entitled to a new trial pursuant to TEX. R. APP. P.

34.6(f). More specifically, Sanchez argues that he is entitled to a new trial because the lost

reporter’s record prevents him from effectively raising or arguing certain issues on appeal. 2

                                                     ANALYSIS

          Rule 34.6(f) provides as follows:

          (f) Reporter’s Record Lost or Destroyed. An appellant is entitled to a new trial
          under the following circumstances:

              (1) if the appellant has timely requested a reporter’s record;

              (2) if, without the appellant’s fault, a significant exhibit or a significant
                  portion of the court reporter’s notes and records has been lost or destroyed
                  ....

              (3) if the lost, destroyed, or inaudible portion of the reporter’s record, or the
                  lost or destroyed exhibit, is necessary to the appeal’s resolution; and


     1
       The reporter’s record for this hearing is missing. Pursuant to an order of this Court, a hearing was held after
 which the trial court found: (1) trial defense counsel did not waive a court reporter; (2) the record does not reflect
 who the reporter was, but it was not the official court reporter; (3) neither the trial judge nor the prosecutor nor
 defense counsel have any recollection as to the identity of the court reporter; (4) appellate counsel properly
 requested the reporter’s record for the hearing to be included in the appellate record; (5) the reporter’s record cannot
 be reproduced; (6) appellant is not at fault; and (7) the parties cannot agree on a substitute record as no person
 recalls what occurred.
     2
        Appellant specifically raises the voluntariness of his plea and the effectiveness of his counsel but notes that
 there “may have been other issues” raised during the original plea hearing.


                                                          –2–
             (4) if the lost, destroyed or inaudible portion of the reporter’s record cannot be
                 replaced by agreement of the parties . . . .

(emphasis added). As stated in the Rule itself, an appellant is only entitled to a new trial if the

lost or destroyed reporter’s record is necessary to resolution of the appeal.                      The Court of

Criminal Appeals has held that a defendant placed on deferred adjudication must appeal issues

relating to the original deferred adjudication proceeding when the deferred adjudication is first

imposed. Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App. 1999) (“[A] defendant

placed on deferred adjudication community supervision may raise issues relating to the original

plea proceeding, such as evidentiary sufficiency, only in appeals taken when deferred

adjudication community supervision is first imposed.”), Daniels v. State, 30 S.W.3d 407, 408

(Tex. Crim. App. 2000) (en banc) (“[T]he reporter’s record from the original deferred

adjudication proceeding is not necessary to this appeal’s resolution since appellant cannot now

appeal any issues relating to the original deferred adjudication proceeding.”) (emphasis added). 3

In this instance, Appellant did not appeal the alleged issues relating to his original deferred

adjudication proceeding after his deferred adjudication was first imposed in December 2010.

Instead, appellant raised these issues for the first time following his adjudication of guilt almost

two years later.

         Based on the foregoing, we conclude that the reporter’s record from the original plea

hearing is not necessary to this appeal because appellant cannot now appeal any issue relating to

the original proceeding. Id. Accordingly, we have no jurisdiction over the appellant’s lost

reporter’s record claim and dismiss this issue for want of jurisdiction.



    3
     See also Clark v. State, 997 S.W.2d 365, 368 (Tex. App.—Dallas 1999, no pet.); Fitzgerald v. State, No. 05-
12-00541-CR, 2013 WL 2446286, at *2 (Tex. App.—Dallas June 4, 2013, no pet. h.) (dismissing appeal for want of
prosecution because the reporter’s record from the original plea hearing is not necessary to resolution of the appeal
because appellant cannot now appeal any issues relating to the original proceeding).


                                                        –3–
                                       CONCLUSION

      We resolve appellant’s sole issue against him and affirm the trial court’s judgment.



                                                           /David Evans/
                                                           DAVID EVANS
                                                           JUSTICE




Do Not Publish
TEX. R. APP. P. 47
121565F.U05




                                             –4–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DOMINIC RAUL SANCHEZ, Appellant                    On Appeal from the Criminal District Court
                                                   No. 2, Dallas County, Texas
No. 05-12-01565-CR        V.                       Trial Court Cause No. F-10-53887-I.
                                                   Opinion delivered by Justice Evans.
THE STATE OF TEXAS, Appellee                       Justices O’Neill and Lang-Miers
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.

Judgment entered this 4th day of December, 2013.




                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE




                                             –5–